Title: To George Washington from Richard Peters, 26 June 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office June 26 1781
                        
                        The Board beg Leave to trouble-you with a Copy of a Motion respecting Vanhere’s Corps which was referred to
                            us by Congress. We have been informed that the principal Part of this Corps is made use of German Deserters & were
                            doubtful about the Propriety of establishing them in the Line of the State as their Enlistments are contrary to the
                            Resolves of Congress & evidently improper. Beside we concieved that the Corps was intended only to perform the
                            Duty for which they were originally raized & adding them to the Pennsilvania Line would be immediately annexing
                            them to the Southern Army as that Line by Resolution of Congress is to compose Part of that Army. This we did not choose
                            to do without your Consent & Opinion upon the whole Matter. We have the Honour to be with the greatest Respect
                            & Esteem your very obedt Servants
                        
                            Richard Peters
                            By order

                        
                     Enclosure
                                                
                            
                                
                                    25 June 1781
                                
                            
                            That Vanheer’s Corps called the Marechaussie Corps be considered as part of the quota of Troops to be
                                furnished to the Army of the United States by the State of Pennsylvania.

                        
                        
                    